Citation Nr: 0402881	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  00-19 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for narcolepsy.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for arthritis of the left 
sacroiliac joint, claimed as secondary to service-connected 
hemorrhoidectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (the RO).

Procedural history

Service connection for narcolepsy

The RO denied the veteran's  claim of entitlement to service 
connection for narcolepsy in a July 1975 decision.  The 
veteran did not perfect an appeal of that decision.  In 
January 1981, the RO again denied a claim of entitlement to 
service connection for narcolepsy; the veteran did not 
appeal.  In September 1994, the RO denied the veteran's 
request that his claim of entitlement to service connection 
for narcolepsy be reopened.  He did not appeal that decision.  
In January 1997, the RO received another request from the 
veteran that his claim of entitlement to service connection 
for narcolepsy be reopened.  By means of a letter dated in 
June 1997, the RO advised him that he had failed to submit 
new and material evidence to support his claim, and that his 
claim was therefore denied.  In September 1997, the RO once 
again held in a rating decision that new and material 
evidence adequate to reopen his claim for service connection 
for narcolepsy had not been received. 

In June 1999, the RO received a letter from a United States 
Congressman setting forth the veteran's request to reopen the 
claim of entitlement to service connection for narcolepsy.  
In an October 1999 rating decision, the RO declined to reopen 
the claim.  The veteran disagreed with the October 1999 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 2000.  

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in April 2002.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.

In January 2003, the undersigned Veterans Law Judge solicited 
an independent medical expert opinion on the issue of 
entitlement to service connection for narcolepsy.  An expert 
opinion was received by the Board in January 2003.  In 
December 2003, the veteran's accredited representative was 
furnished with a copy of this opinion, and provided with 60 
days within which to submit additional evidence or argument.  
An appellant's brief was thereafter submitted by the 
accredited representative in December 2003.

Service connection for left sacroiliac arthritis

The issue of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection for arthritis of the veteran's left 
sacroiliac joint, claimed as secondary to a service-connected 
hemorrhoidectomy, is the subject of a remand as set forth 
below.  The appeal as to that issue is REMANDED to the RO via 
the Appeals Management Center (AMC).  VA will notify the 
veteran if further action is required by him.

Issues not on appeal

The veteran alternatively contended that his left sacroiliac 
joint arthritis was due to VA medical treatment.  In 
September 2000, the RO denied a claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for arthritis of the 
left sacroiliac joint with severe sciatica.  He was notified 
of that decision, and of appellate rights and procedures, by 
means of a letter from the RO dated October 3, 2000.  The 
veteran did not submit a notice of disagreement (NOD) within 
one year thereafter.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.201, 20.302(a) (2003); see also Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [a NOD initiates appellate review in the 
VA administrative adjudication process].  That issue, 
accordingly, is not before the Board.  

In a June 2000 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for head injury 
residuals, headaches, hallucinations and muscle tremors.  
Notice of this decision, and of appellate rights and 
procedures, was furnished to the veteran on August 9, 2000.  
The veteran did not indicate disagreement with those denials 
within one year thereafter, and those issues are therefore 
not before the Board.


FINDINGS OF FACT

1.  In an unappealed September 1997 rating decision, the RO 
denied the veteran's claim that a previously denied claim of 
entitlement to service connection for narcolepsy be reopened.

2.  The evidence associated with the claim file subsequent to 
the RO's September 1997 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  Medical evidence of record indicates that narcolepsy was 
first shown during service.


CONCLUSIONS OF LAW

1.  The RO's September 1997 decision denying the reopening of 
a previously denied claim of entitlement to service 
connection for narcolepsy is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  Since the RO's September 1997 decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for narcolepsy is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  Narcolepsy was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for narcolepsy.

The veteran seeks to reopen a claim of entitlement to service 
connection for narcolepsy, which was first denied by the RO 
in July 1975 and, as described in the Introduction, has been 
denied on several occasions thereafter.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

In the instant case, the veteran was notified by the October 
1999 rating decision, by the November 1999 letter from the RO 
advising him that his claim had not been reopened, by the 
October 2000 statement of the case (SOC), and by the May 2001 
supplemental statement of the case (SSOC), of the pertinent 
law and regulations and of the need to submit additional 
evidence on his claim.  The veteran was informed that he 
needed to submit new and material evidence, and of the 
definition of new and material evidence, by these documents.  
The May 2001 SSOC set forth the VCAA statute.  

Due notice under the VCAA has not been provided to the 
veteran in this case.  While the RO has advised him of the 
VCAA provisions, and the nature of the evidence that would 
serve to reopen the previously denied claim of service 
connection for narcolepsy, he has not been furnished with the 
specific information that is required under Quartuccio.  
However, VA's failure to satisfy the requirements of 
Quartuccio are immaterial in this instance, inasmuch as the 
Board herein not only finds that new and material evidence 
has been received, and that the veteran's previously denied 
claim of entitlement to service connection for narcolepsy is 
reopened, but also that service connection for narcolepsy is 
appropriate.  Any failure by VA to satisfy its duty to assist 
obligations cannot be prejudicial to the veteran under such 
circumstances.  Likewise, any failure by VA to satisfy the 
requirements of Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003), with regard to proper notification as 
to time periods within which to submit evidence, are 
similarly nonprejudical to the veteran.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In view of the particular findings in this case, in which the 
previously denied final claim of entitlement to service 
connection for narcolepsy is reopened, and service connection 
for that disability granted, the Board concludes that the 
provisions of the VCAA have been complied with to the extent 
required under the circumstances presented in this case, and 
that any failure to do so is nonprejudicial.

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his claim 
prior to that date, namely in June 1999, the earlier version 
of the law remains applicable in this case.  The relevant law 
is stated immediately below.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999).

Analysis

Finality/new and material evidence 

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  See Elkins, 12 Vet. 
App. at 218-19.  After reviewing the record, and for reasons 
expressed immediately below, the Board is of the opinion that 
the veteran has in fact submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
narcolepsy.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

(i.)  Evidence of record in July 1975

Service connection for narcolepsy was initially denied by the 
RO in July 1975.  The RO concluded that the available records 
did not show that the veteran had received treatment for this 
condition during service, or that it was recorded in the 
report of his discharge examination.  

At the time of the July 1975 decision, the evidence then of 
record did not establish that the veteran had a currently 
diagnosed narcolepsy disorder [Hickson element (1)].  In 
addition, his service medical records, while noting 
complaints of occasional dizziness, show that his neurologic 
system had been evaluated as normal on every examination, and 
do not indicate that a problem manifested by sudden periods 
of sleep or of urges to sleep had been accorded treatment 
during service, or that he had made complaints pertaining to 
any such problem.  Hickson element (2), in-service incurrence 
of disease or injury, was also not met, and it follows that 
Hickson element (3), medical nexus, was similarly not met.  

The veteran was informed of that decision and filed a notice 
of disagreement in September 1975.  The RO issued a statement 
of the case later that month.  The veteran did not perfect an 
appeal to the Board.

(ii.)  Evidence of record in January 1981

Service connection for narcolepsy was again denied by the RO 
in January 1981.  The RO concluded that the evidence did not 
demonstrate that this disability had been incurred in or 
aggravated by his military service.

At the time of the January 1981 rating decision, the evidence 
then of record, while indicating that narcolepsy was 
manifested (Hickson element (1), current disability), did not 
establish that narcolepsy had been present during service; 
the evidence as of that date did not include any service 
medical records that had not already been of record as of 
July 1975.  While the veteran contended that he had been 
treated for this disability by his private physician within 
one year after service (see 38 C.F.R. §§ 3.307, 3.309), the 
additional evidence, which consisted primarily of private 
medical records, shows treatment beginning in 1968, with 
complaints of "passing out spells" in 1971.  Hickson 
element (2), in-service incurrence of disease or injury, was 
not met, nor was Hickson element (3), medical nexus.  

The veteran was informed of the RO decision in July 1981.  He 
did not appeal.

(iii.)  Evidence of record in September 1994

The veteran's request that his previously denied claim for 
service connection for narcolepsy be reopened was again 
denied by the RO, in September 1994, on the basis that no new 
and material evidence had been received that would reopen the 
previously denied claim for that disorder.  The RO found that 
the evidence submitted since January 1981 was either 
duplicative, with regard to service medical records, or was 
cumulative.

At the time of the September 1994 rating decision, the 
evidence then of record included, in addition to that of 
record in January 1981, VA medical records dated between 1986 
and 1988, to include a December 1986 record noting that the 
veteran had a "narcolepsy seizure"; the report of an August 
1990 VA examination noting that the veteran indicated that he 
was subject to 'narcolepsy'; private medical records dated in 
1990 and 1991 indicating impressions to include narcolepsy; 
the report of a November 1991 VA examination indicating a 
diagnosis of narcolepsy; and a statement from a private 
physician, Dr. L., dated in February 1994, reporting that the 
veteran had narcolepsy that occurred following in-service 
head trauma.  This evidence shows that Hickson element (1), a 
current disorder, was satisfied, and includes a finding by a 
private physician whereby the manifestation of that disorder 
is related to an in-service incident, satisfying Hickson 
element (3), a medical nexus.  The evidence as of that date, 
however, was not considered to satisfy Hickson element (2), 
in-service incurrence of disease or injury.

The veteran was informed of this decision later in September 
1994.  He did not appeal.

(iv.)  Evidence of record in September 1997

The veteran's request that his claim of entitlement to 
service connection for narcolepsy be reopened was once again 
denied by the RO, this time in September 1997.  The RO found 
that the evidence received pursuant to that request 
essentially duplicated evidence that had previously been 
considered, and consisted of copies of service medical 
records that had been of record at the time of the prior 
determinations cited above.  This evidence does not satisfy 
Hickson element (2), in-service incurrence of disease or 
injury; in addition, these duplicate service medical records 
do not satisfy either Hickson element (1), current 
disability, or Hickson element (3), a medical nexus.

The veteran was informed of this decision later in September 
1997.  The September 1997 decision was not appealed by the 
veteran.  It is therefore the last final decision of record.

(v.)  Additionally submitted evidence

Evidence added to the record since the September 1997 final 
denial of the veteran's request to reopen his claim of 
entitlement to service connection for narcolepsy includes a 
private medical record dated in June 1999 and noting a 
diagnosis of narcolepsy, reports of VA outpatient treatment 
dated between 1988 and 2000 reflecting treatment for various 
problems to include narcolepsy, and four lay statements 
relating problems exhibited by the veteran since his return 
from service.  

In addition, an independent medical expert (IME)  opinion was 
solicited by the Board.  See 38 U.S.C.A. § 7109 (West 2002).  
The Board requested that the IME review the relevant 
evidence, and provide an opinion as to whether the veteran's 
currently diagnosed narcolepsy at least as likely as not had 
its onset during service, or is otherwise etiologically 
related to a disease or injury that incurred in service.  The 
IME's response, dated in January 2003, included a summary of 
the pertinent medical evidence, and findings as follows:

It is my opinion that [the veteran] 
developed symptoms of narcolepsy while in 
service, based on the symptoms he 
described during his [service separation] 
examination on December 9, 1964.  There 
is no evidence that the symptoms existed 
prior to his entering the service....



(vi.)  Discussion

The Board must evaluate evidence added to the record since 
the last final decision in order to determine whether new and 
material evidence exists.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In this case, the last final decision was 
the unappealed September 1997 RO decision.

The additionally submitted evidence, in the form of the 
medical expert opinion, is new in that it presents new 
information regarding the in-service manifestation of 
narcolepsy.  It is also material, in that it bears directly 
on the question of service connection, satisfying Hickson 
element (2), in-service incurrence of a disease or injury.  
It is evidence that must be considered in order to fairly 
decide the merits of the veteran's claim.  His claim for 
service connection for narcolepsy is, accordingly, reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a).  The 
standard of review changes at this juncture and is as 
follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
as noted above, although certain evidence may be sufficient 
to reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) [new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  All evidence 
must be evaluated in arriving at a decision on the merits.

(ii.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  In particular, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In this case, because the benefit sought is being granted, 
and due process deficiencies are rendered harmless.

(iii.) VA's statutory duty to assist

The statutory duty to assist, as discussed above, also comes 
into play at this juncture.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

In this case, there is ample medical evidence of record, 
dating back several decades, which has been described above.  
In particular, the Board obtained a medical expert opinion, 
which has bee quoted above.  The Board believes that this 
case has been sufficiently developed so that it may proceed 
to an informed decision on the merits. 

Decision on the merits

As noted above, service connection for the claimed disorder 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. at 253.  

There is no question that narcolepsy is currently manifested; 
medical records show that this disability has been 
consistently diagnosed, thereby satisfying Hickson element 
(1), current disability.  

With respect to Hickson element (2), in  service incurrence 
of disease or injury, the report of the veteran's service 
entrance medical examination, dated in February 1962, shows 
that he was clinically evaluated as normal in all relevant 
aspects.  The report of his service separation medical 
examination, however, shows that he referred to dizzy spells, 
and the report of medical history prepared at that time shows 
complaints of occasional dizziness resulting in an inability 
to control his muscles while standing.  Although at the time 
the precise nature of the dizzy spells was unclear, and no 
diagnosis was made, the independent medical opinion 
establishes that symptoms that could be deemed manifestations 
of narcolepsy were initially shown during service, thereby 
satisfying Hickson element (2), in-service incurrence of a 
disease or disability.  

The independent medical opinion also, in effect, relates the 
presence of the veteran's current disorder to the complaints 
of dizziness recorded during service, thereby establishing a 
medical nexus and satisfying Hickson element (3).  This 
opinion appears to be congruent with other medical evidence 
of record, which shows a history of "seizures" and 
"spells" medically identified as far back as 1968 and an 
initial diagnosis of narcolepsy in 1971.  In addition, there 
is another medical opinion of record, that of Dr. L., to the 
effect that the veteran's narcolepsy was caused by head 
trauma in service of his military service.  Although the IME 
doubted that head trauma was the cause of the veteran's 
narcolepsy, he and Dr. L. were in agreement that the 
narcolepsy began in service.  There is no medical opinion to 
the contrary.  

In conclusion, for the reasons stated above, the Board finds 
that the medical evidence of record demonstrates that 
narcolepsy was initially manifested during the veteran's 
service.  Service connection for narcolepsy is warranted.


ORDER

Service connection for narcolepsy is granted.


REMAND

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for arthritis of the left 
sacroiliac joint, claimed as secondary to service-connected 
hemorrhoidectomy.

The veteran is also seeking to reopen his previously denied 
claim of entitlement to service connection for arthritis of 
the left sacroiliac joint, claimed as secondary to service-
connected hemorrhoidectomy.  

After having reviewed the VA claims folder, the Board 
believes that a remand of this issue is necessary.

Reasons for remand

Veterans Claims Assistance Act of 2000

The Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the VCAA.  These have been 
discussed above.

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claim in the SSOC furnished to him 
in May 2001; however, he has not been provided specific 
notice of the VCAA and this law's requirements, particularly 
VA's obligation to inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 
2002).  It should be noted that the general VCAA duty to 
notify and assist provisions apply notwithstanding the fact 
that the veteran is attempting to reopen his claim on the 
basis of new and material evidence.  See 38 C.F.R. § 3.159(b) 
& (c) (2003); see also Quartuccio, supra.  

The Court has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant failed to specify who was 
responsible for obtaining relevant evidence or information as 
to the claims that were subject to the appealed Board 
decision.  See e.g. Charles v. Principi, 16 Vet. App. 370 
(2002).  

It is abundantly clear from the Court's rulings on this 
subject that providing a claimant with general VCAA notice or 
furnishing VCAA notice with regard to unrelated claims will 
not satisfy the duty to notify provisions of the VCAA, as 
interpreted by the Court.  The Board cannot rectify this 
deficiency on its own.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The VBA must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with applicable legal 
precedent.

2.  VBA should contact the veteran and 
inform him that he may submit any 
evidence and information he may have 
pertaining to any relationship between 
his arthritis of the left sacroiliac 
joint and his service-connected 
hemorrhoidectomy.  In connection with 
this matter, he should be furnished the 
appropriate forms (VA Form 21-4142) to 
allow VA to obtain any indicated medical 
records.  Any such evidence and 
information provided by the veteran 
should be associated with the veteran's 
VA claims folder.

3.  After undertaking any additional 
evidentiary and/or procedural development 
which it deems appropriate, VBA should 
readjudicate the issue on appeal.  If the 
decision remains unfavorable to the 
veteran, a SSOC should be prepared.  The 
veteran and his representative should be 
provided the SSOC, and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



